DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ross et al. (USPAPN 2018/0018627) discloses:
3receiving, at a computing device, an image captured by an imaging device, 4wherein the image depicts a visual feature and a corresponding spatial orientation associated 5with [an object] (see para [71], [130], [132], [164], and [165], from a plurality of tracking sensors including a camera, receiving an image of a bag depicting intrinsic visual features and corresponding dimensional configurations of all sides of the bag, and generating feature vectors from the visual features and dimensional configurations);
6accessing a database storing one or more known visual features with 7corresponding spatial orientations, each corresponding to a unique one of one or more known [objects]8] associated with a supply chain (see para [49], [54], [130], [132], and [152], querying a database of known feature vectors created from uniquely known bags associated with a transportation network, for matching with the generated feature vectors of the bag);
9matching the visual feature and the corresponding spatial orientation associated 10with the [object] with a known visual feature and corresponding spatial orientation in the one or 11more known visual features with corresponding spatial orientations in the database to uniquely 12identify the [object] as a known [object] from the one or more known [objects] associated with the 13supply chain (see para [54] and [130], matching the feature vectors of the bag (i.e., generated from the visual features and dimensional configurations of the bag) to the known feature vectors of the uniquely known bags (i.e., similarly generated from visual features and dimensional configurations of the uniquely known bags) in order to identify the bag as one of the uniquely known bags); and 
14storing data in the database for the known [object] (see para [130], updating the database for the uniquely known bag identified).
Ross does not disclose: a pallet; and pallets (i.e., Ross discloses, in para [30] and [49], that the bag/bags may be any other item uniquely identifiable in a supply chain, however, does not particularly disclose that pallets are such).
Moore et al. (USPAPN 2011/0265695) discloses: a pallet; and pallets (see para [24] and [74], there is a need for pallets to be uniquely identifiable in a supply chain).
However, Ross and Moore do not disclose wherein the spatial orientation comprises a distance between the visual feature and another visual feature or a fixed point on the pallet.
Regarding claim 8, Ross and Moore disclose everything claimed as applied above (see reasons for claim 1), however, does not disclose wherein the pallet is located at a facility associated with a region, and wherein matching the visual feature and the corresponding spatial orientation associated with the pallet with the known visual feature and corresponding spatial orientation is based at least in part on matching the region.
Regarding claim 15, Ross and Moore disclose everything claimed as applied above (see reasons for claim 1), however, does not disclose generating a separate file from the image comprising pixel coordinates of the visual feature in the image, and an angle orientation of the visual feature in the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668